 Case 5:21-cv-00204-TJM-TWD Document 12 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

United States of America,

                            Plaintiff,
       v.                                                      5:21-CV-0204

$50,480 in United States Currency,

                      Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge

                                          ORDER

       On February 22, 2021, the United States filed a Verified Complaint for Forfeiture in

Rem. Dkt. 1. Pursuant to Rule G(4)(a)(iii)(B) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, public notice of this action was published on

an official government forfeiture site (www.forfeiture.gov) for 30 consecutive days,

beginning on March 2, 2021. Dkt. 7. In accordance with General Order #15(I)(C), the

Government represents that all known potential claimants have been served, see Stack

Aff. ¶ 5; neither a verified claim nor an answer have been filed in the action and the time to

file a claim and answer has expired, id. at ¶ 3; and no potential claimant is known to be an

infant, incompetent, or presently engaged in military service, id. ¶ 2. On May 6, 2021, the

Clerk of the Court entered a Certificate of Default. Dkt. 9. On May 6, 2021, the United

States moved for a Default Judgment and a Final Order of Forfeiture in this case. See

Dkt. 10 (Motion); 11 (Certificate of Service). No opposition to the motion has been filed.

       Upon consideration of the United States’ Motion for a Default Judgment and a Final

                                              1
  Case 5:21-cv-00204-TJM-TWD Document 12 Filed 09/13/21 Page 2 of 2




Order of Forfeiture pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and

General Order #15 of this Court, it is hereby

        ORDERED that the Motion, Dkt. 10, is GRANTED, and it is further

        ORDERED that Judgment of Default be entered against the defendant property,

and it is further

        ORDERED that the defendant property is hereby forfeited to the United States, and

it is further

        ORDERED that any claims to the defendant property are hereby forever barred.

IT IS SO ORDERED.

Dated: September 13, 2021




                                                2
